Citation Nr: 0311469	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  01-08 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the initial noncompensable evaluation 
assigned for the veteran's scar of the right buttocks.

2.  The propriety of the initial noncompensable evaluation 
assigned for the veteran's scar on the dorsum of the right 
foot.

3.  Entitlement to a temporary total rating, pursuant to 38 
C.F.R. § 4.29, for a period of hospitalization in excess of 
21 days for treatment of the veteran's scar of the right 
buttocks.

4.  Entitlement to a temporary total rating, pursuant to 38 
C.F.R. § 4.29, for a period of hospitalization in excess of 
21 days for treatment of the veteran's scar on the dorsum of 
the right foot.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2000 and January 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In the July 2000 
rating decision, the RO established entitlement to VA 
compensation pursuant to 38 U.S.C.A. § 1151 for scars of the 
right buttocks and on the dorsum of the right foot and 
assigned noncompensable evaluations, effective March 8, 2000.  
In the latter rating decision, the RO denied claims of 
entitlement to a temporary total rating for hospitalization, 
pursuant to 38 C.F.R. § 4.29, for the period from April 29 to 
July 2, 1999.  The veteran perfected timely appeals of these 
determinations to the Board.

In April 2002, the Board remanded the appeal to the RO for a 
hearing.  In August 2002, the veteran withdrew his hearing 
request.  


REMAND

In March 2003, the Board sent a letter to the veteran 
notifying him of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  However, since that time, the 
regulation authorizing the Board to develop evidence or to 
cure a procedural defect was invalidated.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Thus, a 
remand is required so that the RO may undertake any further 
development that may be necessary.  

Moreover, this appeal involves ratings to be assigned for 
service-connected skin scars.  Since the RO issued a 
statement of the case in February 2001, the rating schedule 
for scars was amended.  Therefore, the RO must determine 
whether any additional duty to assist exists with respect to 
the scar ratings and issue a supplemental statement of the 
case (SSOC) that discusses the evidence under both the former 
and the revised rating criteria for scars.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); VAOPGCPREC 3-2000 (2000).  A fresh 
skin scars compensation and pension examination may be 
requested if necessary.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully complied with and 
satisfied.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.

2.  After any indicated corrective action has 
been completed, the RO should review the 
claims for higher ratings for skin scars 
under both the former and the revised version 
of the rating schedule.  If any benefit 
sought on appeal remains denied, the veteran 
and his representative should be furnished a 
supplemental statement of the case, which 
contains notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time should 
be allowed for response.  Thereafter, the 
case should be returned to the Board, if 
appropriate.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





